Title: To Thomas Jefferson from Henry Dearborn, 28 August 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            
              Sir
            
            Washington August 28th. 1803
          
          I arrived last evening from Bath, where I had been twelve or fourteen days,—on my way home I received a packet from Mr. Wingate inclosing your two letters of the 8th. and 13 Inst.—at Hagerstown, I met with Mr. Pechon with whoom I spent a day, in the course of conversation, I observed to Mr. Pechon that I had been informed by gentlemen from Baltimore that Young Boneparte had announced himself and was making a considerable shew, Mr. Pechon observed that when young Boneparte & Merlen arrived at George Town, the former requested him to apply to our governmt for a Frigate to transport him to France, under a borrowed name, that he, Pechon, informed him that there would be an impropriety in applying for such a favour for an unknown charactor, and that he could not expect the request would be granted, even if his real name should be announced, for it would be compromiting the neutrality of the United States with England, but the young man insisted on having the request made, Mr. Pechon accordingly mentioned the subject to Mr. Madison, who agreed with Mr. Pechon in opinnion, that to grant the request would give just cause of offence to Great Britain, afterwards young Boneparte thought proper to announce himself, and again insisted on another application for a Frigate—he was again told by Pechon that the American Government could not consistantly with its neutral position grant such a request. Mr. Pechon is desidedly of opinnion that the request could not be granted without giving Just cause of offince to England, and he has made arrangements for procuring a French Frigate for the purpose, of conveying Boneparte home—I have been thus perticular in detailing my conversation with Pechon, from a belief that it might be agreable to you to know the circumstances, especially his own opinnion on the subject.—I hope that no further application will be made on the subject, as a denial would be painful; and a compliance (in my opinnion) highly improper. 
          with sentiments of the most respectfull concideration I am Sir Your Obedt. Huml Servt
          
            H. Dearborn
            
          
        